FILED
                            NOT FOR PUBLICATION
                                                                            AUG 22 2019
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT

RAYMOND NICHOLS; DANIEL                          No. 18-55135
NICHOLS,
                                                 D.C. No.
              Plaintiffs-Appellees,              5:14-cv-00364-JGB-SP

 v.
                                                 MEMORANDUM*
CITY OF RIVERSIDE; DANIEL
MACIAS; MICHAEL FOSTER,

              Defendants-Appellants,

 and

STEPHANIE WYSINGER;
COMMUNITY CARE RAHAB CENTER,
LLC, a California Limited Liability
Company,

              Defendants.


                    Appeal from the United States District Court
                        for the Central District of California
                     Jesus G. Bernal, District Judge, Presiding

                      Argued and Submitted August 15, 2019
                              Pasadena, California



       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
Before: SCHROEDER and GRABER, Circuit Judges, and LEFKOW,** District
Judge.

      Defendants, City of Riverside police officers Daniel Macias and Michael

Foster, appeal the district court’s order denying summary judgment on qualified

immunity. Plaintiffs Raymond and Daniel Nichols were arrested for allegedly

stealing an air mattress that they had rented on behalf of their mother. They were

released from jail the following day, and no charges were filed. We previously

held that these officers lacked probable cause to arrest the brothers. Nichols v.

Macias, 695 F. App’x 291, 292–93 (9th Cir. 2017) (unpublished decision). The

only issue here is whether it was reasonable for Defendants to believe that there

was probable cause so as to receive immunity from Plaintiffs’ claims. Rosenbaum

v. Washoe Cty., 663 F.3d 1071, 1078 (9th Cir. 2011) (per curiam).

      We have held that the existence of a dispute over the amount of a bill or the

right to possess are civil in nature and ordinarily do not give rise to probable cause

to arrest. Stevens v. Rose, 298 F.3d 880, 883–84 (9th Cir. 2002); Allen v. City of

Portland, 73 F.3d 232, 237 (9th Cir. 1996); Kennedy v. L.A. Police Dep't, 901 F.2d
702, 706 (9th Cir.1990), overruled on other grounds by Act Up!/Portland v.

Bagley, 988 F.2d 868, 872–73 (9th Cir.1993). This was such a dispute. As noted,


      **
            The Honorable Joan H. Lefkow, United States District Judge for the
Northern District of Illinois, sitting by designation.
                                           2
the officers lacked probable cause. Raymond and Daniel told the police officers

that they had rented the mattress, and they produced the rental receipt and

agreement for the officers’ review. The only dispute was whether the brothers

could move that mattress before delivery of a new one. The district court therefore

properly held that Defendants were not entitled to immunity because the law was

clearly established at the time of Plaintiffs’ arrest in 2013.

      AFFIRMED.




                                            3